DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 6/30/2022, wherein claims 2-3 are cancelled and new claim 14 has been added. Claims 1 and 4-14 are pending.
Allowable Subject Matter
The indicated allowability of claim 6 is withdrawn in view of the newly discovered reference to US 2020/0111967 A1 to Lee et al.  Rejections based on the newly cited reference follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0111967 A1 to Lee et al. (Note that the effective filing date of this document is October 2nd of 2019 which is prior to the effective filing date of the instant application, which is November 25th of 2019, and the document has different inventorship.)
	Regarding claim 11, Lee et al. discloses a display device comprising an OLED comprising two electrodes sandwiching a plurality of organic layers including a light-emitting layer comprising two phosphorescent host materials [0034], one of which is a triazine compound typified by the following

    PNG
    media_image1.png
    231
    328
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    313
    327
    media_image2.png
    Greyscale
.
Claims 1 and 4-14 are therefore anticipated.
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762